Citation Nr: 0828266	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-35 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUES

1.  Entitlement to reimbursement or payment for unauthorized 
medical services incurred in connection with treatment 
rendered at Clinton Regional Hospital, including emergency 
transportation services, on February 24, 2005.

2.  Entitlement to reimbursement or payment for unauthorized 
medical services incurred in connection with treatment 
rendered at Clinton Regional Hospital, including emergency 
transportation services, on February 27, 2005.


REPRESENTATION

Appellant represented by:	Ila F. Ward


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1963 to February 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and May 2005 decisions by 
the Medical Administration Service (MAS) of the Oklahoma 
City, Oklahoma, VA Medical Center (VAMC), which denied the 
veteran's claim for reimbursement or payment for unauthorized 
medical services incurred in connection with his ambulance 
transportation and treatment rendered at Clinton Regional 
Hospital on February 24, 2005, and February 27, 2005.  In 
October 2006, the veteran cancelled a hearing request.  


FINDINGS OF FACT

1.  VA facilities were feasibly available at the time of the 
veteran's emergency room treatment at Clinton Regional 
Hospital on February 24, 2005, for symptoms that had been 
present for at least several days. 

2.  VA facilities were feasibly available at the time of the 
veteran's emergency room treatment at Clinton Regional 
Hospital on February 27, 2005, for symptoms that had been 
present for at least several days. 


CONCLUSIONS OF LAW

1.  The criteria for reimbursement or payment for 
unauthorized medical services rendered at Clinton Regional 
Hospital on February 24, 2005, have not been met.  38 
U.S.C.A. § 1725 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
17.1000-17.1003 (2007).

2.  The criteria for reimbursement or payment for 
unauthorized medical services rendered at Clinton Regional 
Hospital on February 27, 2005, have not been met.  38 
U.S.C.A. § 1725 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
17.1000-17.1003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notification and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in February 2007, the RO advised the 
claimant of the information necessary to substantiate the 
claims at issue.  He was also informed of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was also told that all pertinent information 
had been received, and that he did not need to provide any 
additional evidence.  Although this letter was not sent until 
after the initial adjudication of the claims, it was sent 
prior to the September 2006 statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Information regarding 
ratings and effective dates was not needed in this appeal 
involving reimbursement for medical expenses.  

The Board also concludes that VA's duty to assist has been 
satisfied.  All records pertaining to the treatment at issue 
have been obtained.  A medical opinion as to whether the 
veteran met the medical criteria for reimbursement of 
unauthorized medical expenses was obtained.  There is no 
indication of the existence of any potentially relevant 
evidence which is not of record.  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor the representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, all records pertaining to the hospital visits at 
issue are of record, and there is no reasonable possibility 
that any additional notice or assistance would aid the 
appellant in substantiating the claim.  Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).   

II.  Analysis

The veteran does not have any adjudicated service-connected 
disabilities, and, accordingly, the claim was considered 
under the Millennium Health Care and Benefits Act, Public Law 
106-117, which provides for the reimbursement of non-VA 
emergency treatment for which the veteran is personally 
liable in certain circumstances, regardless of service-
connected status, if specified criteria are met.  38 U.S.C.A. 
§ 1725; 38 C.F.R. § 17.1000-1002.  To be eligible for 
reimbursement under this law, all of the listed conditions 
must be met.  38 C.F.R. § 17.1002.  Since all criteria must 
be met, the claim must be denied if there is a failure to 
satisfy any single criterion.  In this case, the RO addressed 
the following criteria, set forth in 38 C.F.R. § 17.1002, in 
denying the claims:

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part).

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions would 
be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center).

In this case, the RO denied the claims, stating that a 
medical emergency was not present, and VA facilities were 
feasibly available.  

The veteran resides in a Veterans State Home in Clinton, OK, 
which is referred to as the "Clinton VA" or "VA" in the 
private medical records provided in connection with the 
current appeals.  To avoid confusion with any VA medical 
treatment facility, it will be referred to as the "Veterans 
Home" in this decision.  The Veterans Home is affiliated 
with the Oklahoma City VAMC.  

The veteran was conveyed by ambulance to the Clinton Regional 
Hospital on February 24, 2005.  When seen by the Emergency 
Medical Services (EMS) personnel, he stated that he was very 
dizzy, nauseated, and had vomited that day.  He also said 
that he had "blacked out" several times that day, but this 
was not witnessed by the Veterans Home staff.  He was 
administered supplemental oxygen by the EMS, and taken to 
Clinton Regional Hospital.  

The emergency room nursing assessment noted that he 
complained of weakness, dizziness and nausea all day, and 
episodes of blacking out; it was noted that the latter had 
not been witnessed.  On examination, he was a morbidly obese 
male lying with eyes closed.  He had decreased voltage QRs 
with premature ventricular contractions.  He was assigned to 
triage category II (out of II).  

According to the emergency room physician's report, the 
veteran complained of the room spinning when he turned and 
feeling like he might pass out.  The symptoms had been 
present for at least three days, and it was noted that he had 
been seen three days ago in that emergency room with negative 
work-up.  He was provided with Antivert, and returned to the 
Veterans Home.  It was noted that he retched several times 
during his two-hour stay in the emergency room.  

The claim for reimbursement of medical expenses associated 
with the February 24, 2005, emergency room visit was denied 
on the basis that VA facilities were feasibly available, and 
it was noted in the medical review section of the 
determination that the symptoms had been going on for three 
days.  

On February 27, 2005, the EMS service was again called to 
transfer the veteran to the Clinton Regional Hospital 
emergency room.  He complained of nausea, vomiting, and 
dizziness for several days.  According to a "Physician's 
Certification Statement" for "Non-Emergent &/or Recurrent 
Ambulance Transportation" provided by the EMS company, 
ambulance transportation was medically necessary because the 
veteran was bed ridden due to obesity.  Recent conditions 
were noted to be hypertension, diabetes mellitus, 
cardiomyopathy, congestive heart failure, and transient 
ischemic attacks.  

On the Clinton Regional Hospital emergency room nursing 
assessment, the veteran reported symptoms of dizziness, 
vomiting, and nausea for several days.  On examination, he 
had premature ventricular contractions, bowel sounds were 
present, there was no pedal edema, and mucous membranes were 
sticky.  The assessment was vomiting without dehydration.  He 
was assigned to triage category II (out of II).  According to 
the physician's report, he had complained of dizziness with 
changed position, which had been present for weeks, and was 
of mild to moderate severity.  He also had uncontrolled 
diabetes mellitus, hypertension, morbid obesity, and 
peripheral vascular disease.  Reportedly, he had recently 
been seen by a doctor at the Veterans Home.  He also had a 
history of a stroke and had right side hemiparalysis.  The 
assessment was orthostasis, hypotension, diabetes mellitus, 
cardiovascular accident, and peripheral vascular disease.  He 
was discharged back to the Veterans Home an hour after his 
arrival at the emergency room.  He was conveyed home by 
ambulance due to his bed ridden state secondary to previous 
cardiovascular accident and obesity.  

Medical review of the claims for payment submitted by the EMS 
company and the hospital resulted in a denial, based on VA 
facilities as feasibly available, as the symptoms had been 
going on for weeks.  

With respect to both emergency room visits, it is contended 
that the veteran complained of dizziness and an upset 
stomach, and, since he had a history of strokes, it was 
believed that he needed to be checked to make sure nothing 
major was going on.  Since the Veterans Home did not have the 
necessary equipment for testing, he was transferred to a 
hospital.  

First, it must be noted that there is no indication in any of 
the medical records that the emergency room evaluations at 
issue were prompted by any personnel at the Veterans Home in 
which the veteran resides, in particular, by medical 
personnel.  Indeed, the February 27 emergency room records 
show that the veteran had recently been seen by a doctor at 
the Veterans Home.  For both emergency room visits, a medical 
review determined that VA facilities were feasibly available.  
Although the VAMC in Oklahoma City is approximately 90 miles 
from the veteran's residence, in both cases, the symptoms had 
been ongoing for at least several days.  Moreover, in both 
cases, he had recently been seen at the Clinton Regional 
Hospital for similar symptoms, with negative work-up.  There 
is no evidence indicating that VA facilities were not 
feasibly available during the time the veteran's symptoms 
persisted, or indeed that the veteran even contemplated going 
to the VAMC.  

Although the Veterans Home is not itself a treatment 
facility, it is affiliated with a VAMC, and the emergency 
room note that he had recently been seen by a doctor at the 
Veterans Home indicates that VA medical treatment providers 
do visit the facility.  Moreover, due to the connection of 
the Veterans Home with the VAMC, the feasibility of a VA 
facility would be readily ascertainable.  The EMS company did 
not indicate that the ambulance personnel had determined that 
the nearest available appropriate level of care was at a non-
VA medical center.  Particularly in view of the duration of 
the symptoms, not to mention the prior negative work-ups at 
the Clinton Regional Hospital emergency room, a prudent 
layperson would have considered it reasonable to attempt to 
use VA facilities before resorting to the private emergency 
room again.  Further, there is no medical evidence indicating 
VA facilities were not feasibly available.

While it is contended that in view of the veteran's past 
history of a stroke, it was felt his symptoms should be 
evaluated, it was not specifically contended that he believed 
that delay in seeking immediate medical attention would have 
been hazardous to life or health.  However, even if he 
subjectively believed that to be the case, the standard is 
whether a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
his health in serious jeopardy.  In this case, in both 
instances, the symptoms had been ongoing, and he had already 
been evaluated, with a negative work-up, three days 
previously.  While the persistence of his symptoms may have 
prompted him to seek a more complete evaluation at the VAMC, 
whether the emergency room visits under these circumstances 
met the urgency requirements contemplated by this section is 
less clear.  However, as the Board finds that VA facilities 
were feasibly available, it is not necessary to reach a 
decision as to this criterion, or obtain a medical opinion.  
In this regard, the claim must be denied if there is a 
failure to satisfy any single criterion. 

Moreover, because the criteria for payment for the expenses 
of the hospitalization are not met, payment or reimbursement 
of the costs of the transportation may not be made.  
38 C.F.R. § 17.1003.  As the preponderance of the evidence is 
against the claims, the benefit-of-the-doubt does not apply, 
and the claims must be denied.  38 U.S.C. § 5107(b); see 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Reimbursement or payment for unauthorized medical services 
incurred in connection with treatment rendered at Clinton 
Regional Hospital, including emergency transportation 
services, on February 24, 2005, is denied.

Reimbursement or payment for unauthorized medical services 
incurred in connection with treatment rendered at Clinton 
Regional Hospital, including emergency transportation 
services, on February 27, 2005, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


